Conviction for theft; punishment, two years in the penitentiary.
The trial term of the court below adjourned on December 12, 1930. On January 6, 1931, what is denominated a recognizance *Page 71 
bond was made. It appears to be approved only by the sheriff. The law requires that an appeal bond made after the adjournment of the trial term, shall be approved by the sheriff and the district judge. There being no legal recognizance or appeal bond in this case, this court is without jurisdiction.
The appeal will be dismissed.
Dismissed.